          Case 1:20-cv-03284-MKV Document 10 Filed 07/31/20 Page 1 of 1


                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
                                                                  DATE FILED: 7/31/2020
 ARLENE SIMMONS,

                           Plaintiff,
                                                                20-cv-3284 (MKV)
                    -against-
                                                                      ORDER
 THE CITY OF NEW YORK et al.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The Court assumes familiarity with the facts and procedural history of this case. IT IS

HEREBY ORDERED that Plaintiff’s unopposed motion to remand this case from the United

States District Court for the Southern District of New York to the New York State Supreme Court

for New York County [ECF #5] is GRANTED. The Clerk of Court is respectfully directed to

remand this case back to the New York State Supreme Court for New York County and close this

case.

SO ORDERED.
                                                     _________________________________
Date: July 31, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
